Name: Commission Regulation (EEC) No 2870/87 of 25 September 1987 amending Regulation (EEC) No 2351/87 reducing the buying-in price for wine for the 1987/88 wine year as provided for in Article 44 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 273/ 18 Official Journal of the European Communities 26 . 9 . 87 COMMISSION REGULATION {EEC) No 2870/87 of 25 September 1987 amending Regulation (EEC) No 2351/87 reducing the buying-in price for wine for the 1987/88 wine year as provided for in Article 44 of Council Regulation (EEC) No 822/87 The reductions provided for in the first subparagraph shall not apply :  to wine delivered by producers, in areas where alcoholic strength may be increased only by the addition of must, who waive for the 1987/88 wine year all aid made available under Article 45 of Regulation (EEC) No 822/87 . The producer shall present to the distiller a copy, stamped by the competent authority designated by the Member State, of his statement waiving the aid set by Commission Regulation (EEC) No 2287/87 ('),  to wine entering distilleries after the dates laid down for the various wine-growing zones in Article 23 (3) of Regulation (EEC) No 822/87 and delivered by producers who provide the competent authorities with evidence that during the wine year they have neither increased the alcoholic strength of the table wine they have produced by adding sucrose nor submitted for that wine an application for the aid that is provided for in Article 45 of that Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 44 thereof, Whereas Commission Regulation (EEC) No 2351 /87 (3) provided for a reduction in the buying-in price of wine delivered for certain types of distillation in order to cancel the economic advantage gained by producers who had increased the alcoholic strengt of their wine by adding sucrose or must for which aid had been provided ; whereas it is possible, in areas where the number of producers who increase the alcoholic strength of their wine is very restricted, to simplify this arrangement ; whereas such simplification can be attained by excluding from the price reduction, in areas where the use of sucrose is prohibited, the wine of producers who waive all aid for the increase of alcoholic strength as provided for by Commission Regulation (EEC) No 2287/87 of 30 July 1987 on the granting of aid for the use in wine-making of concentrated grape must and rectified concentrated grape must in respect of the 1987/88 wine year (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (') OJ No L 209, 31 . 7. 1987, p. 26. Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. The second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2351 /87 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . » Done at Brussels, 25 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7. 1987, p. 26. 0 OJ No L 213, 4. 8 . 1987, p. 14. 4 OJ No L 209, 31 . 7. 1987, p. 26 .